Citation Nr: 0840793	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-25 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
for residuals of cervical spine surgery in December 1988.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from March 1969 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The record reflects that the veteran requested a Travel Board 
Hearing before a Veterans Law Judge but that he failed to 
report for the hearing.

In September 2008, the veteran submitted additional written 
statements and a medical record.  No waiver of RO 
consideration accompanied these records.  The Board notes, 
however, that the evidence was primarily duplicative and does 
not require further action.  38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  VA cervical spine surgery in December 1988 was not faulty 
and did not cause additional disability.

2.  The veteran has no service-connected disabilities.

3.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for VA compensation under 38 U.S.C.A. § 1151 
for residuals of cervical spine surgery have not been met.  
38 U.S.C.A. §§ 1151, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.361 (2008).   

2.  The criteria for entitlement to a TDIU rating have not 
been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the RO provided the appellant pre-
adjudication notice with respect to the 1151 claim by a 
letter dated in July 2004.  The notice letter with respect to 
the TDIU claim post-dated the RO rating decision.  Although 
the notice letters provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claims, such error was harmless given that 
the claims are being denied, and hence no rating or effective 
date will be assigned with respect to these claimed 
conditions.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

To whatever extent there may have been any error in the 
quality or timing of the VCAA notice, the essential fairness 
of the adjudication has not been affected.  The untimely 
notice explained what was needed in order to support the 
veteran's claim for a TDIU, thus conferring actual knowledge 
of the claim requirements upon the claimant and was then 
followed by appropriate readjudication.  Moreover, the record 
shows that the appellant has been represented by the Disabled 
American Veterans during the course of the appeal.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his TDIU claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and obtained a medical opinion.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on the claims at this time.

Compensation under 38 U.S.C.A. § 1151

The veteran contends that he has additional impairment as a 
result of faulty cervical spine surgery which occurred on 
December 5, 1988.   Specifically, the veteran reported that 
he underwent surgery a second time in 2000 to correct 
problems in his cervical spine. 

In pertinent part, 38 U.S.C. § 1151 provides: (a) 
Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

In this case, the veteran filed his § 1151 claim in May 2004.  
Accordingly, the post-October 1, 1997 version of the law and 
regulation must be applied.  See VAOPGCPREC 40-97 (all 
Section 1151 claims which were filed after October 1, 1997, 
must be adjudicated under the statutory provisions currently 
in effect, which essentially require a showing of negligence 
or fault on the part of VA).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations implemented the 
provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the care or treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2008).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and 
regulation, section 1151 claims for additional disability are 
treated similarly to claims for service connection. See Jones 
v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 
334 (1998).  Hence, to establish entitlement, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
Chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.

VA medical records show that the veteran underwent an 
anterior cervical discectomy and fusion on December 5, 1988.  
The report of hospitalization shows that the surgery was 
elective and that the veteran gave a history of chronic neck 
pain since being involved in a motor vehicle accident 17 
years earlier.  The records include a signed consent form 
that informed the veteran of the purpose of the surgery and 
of the procedures that were to be performed.  The veteran 
received follow-up care by the VA for several years with 
complaints of continued problems with his neck.  He 
ultimately sought private treatment.      

Private medical records show that the veteran underwent a 
cervical fusion in February 2000.  In a November 1999 initial 
consultation, the veteran reported that following his 
cervical spine fusion in 1988, he had good relief for six 
years and that since that time his pain was slowly recurring.  

A November 1990 decision by the Social Security 
Administration (SSA) found the veteran disabled since October 
1989 due, in part, to a history of cervical fusion.

In a June 2004 letter, the surgeon who conducted the February 
2000 surgery stated that the veteran had continued to suffer 
from neck problems after the first VA surgery which was re-
addressed by the second surgery in 2000.  

The veteran reported for a VA examination in March 2006; 
however, upon consultation with another physician, the 
examiner felt that it would not be proper to comment on a 
surgery that was performed at different facilities 17 years 
earlier.  It was thought that the case should be reviewed by 
a specialist at the VA Medical Center (VAMC) in San Antonio, 
Texas.  

Accordingly, the veteran's claims folder was reviewed by a 
board-certified orthopedic surgeon at the San Antonio, Texas, 
VAMC in September 2007.  The physician concluded that 
following the 1988 surgery, the veteran did reasonably well 
for a number of years and that there was no wrong-doing or 
inappropriate surgery or mistakes done at the time of 1988 
surgery.  The physician stated that the veteran's cervical 
problems most likely stem from the original motor vehicle 
injury.  He also reported that there is a natural progression 
of cervical disc problems and it appears that the veteran had 
those normal progressions.  The examiner did not see any 
evidence of any wrong-doing by the VA physicians.   

The preponderance of the evidence indicates that VA treatment 
was not faulty and that the veteran does not have additional 
disability as a result of the VA surgery in December 1988.  
The medical evidence shows that the veteran did well for 
several years after the December 1988 cervical spine surgery 
and that he ultimately underwent another cervical spine 
surgery in 2000 due to a natural progression of cervical disc 
problems.  The veteran's private physician merely stated that 
the veteran's neck problems were re-addressed by the surgery 
in 2000 without indicating that there was any fault by the VA 
in the previous surgery.  Moreover, as noted above, the VA 
examiner found no evidence of fault by the VA. 

The Board notes that the veteran feels that the VA treatment 
in question was faulty and that he has additional disability 
as a result of it.  As a layperson, however, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   In sum, the record contains no probative 
evidence supporting his theory of entitlement.  Accordingly, 
the veteran's 1151 claim is denied.

TDIU

The veteran contends that he is entitled to a TDIU rating 
based on service-connected disabilities.  A total disability 
evaluation may be assigned where the schedular evaluation is 
less than total when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2008).

In the present case, the veteran is in receipt of nonservice-
connected pension for various disabilities; however, he does 
not have any service-connected disabilities.  Therefore, the 
veteran does not meet the threshold criteria for 
consideration of a TDIU rating, and his claim must be denied.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

VA compensation under 38 U.S.C.A. § 1151 for residuals of 
cervical spine surgery in December 1988 is denied.

Entitlement to a TDIU rating is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


